Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 05/17/2021 has been entered. 


  Claim Rejections - 35 USC § 103
      2.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.       Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (US 10,800,061 B2), hereinafter Yamamura, in view of Baggot et al. (2016/0121501), hereinafter Baggot. Regarding claim 1, Yamamura teaches an arrangement for cutting notches in box blanks (S, S0, S1, S2) fed through a cutting .
            It should be noted that Yamamura discloses, “In the slotter device of the present invention, a drive device individually rotating the slotter head is connected to the slotter head on which the slotter knife is mounted. Accordingly, since the slotter heads can be rotated individually, it is possible to easily form the communication 
       Yamamura. Yamamura discloses that selectively at least one of the slotters 
      (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and 
      col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) 
      which is unused or desired not to be used is individually stopped or deactivated. 
Yamamura also teaches a controller controls the individual drives. See col. 13, lines 55-62 in Yamamura. Yamamura discloses that selectively at least one of the slotters 
      (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and 
      col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) 
      which is unused or desired not to be used is individually stopped or deactivated. 
In this case, deactivation and activation of one of the cutting devices inherently create arrangements “to cut notches in box blanks of different sizes.” In other words, when three cutting devices are activated, notches can be made in a larger box blank. In contrast, deactivation of one of the cutting device creates and arrangement which is more suitable for creating notches on a smaller size of blank box. Therefore, inherently activation and deactivation of at least one of the cutting devices in Yamamura arranges the apparatus to cut notches of different size of box blanks.
                 In addition, Yamamura teaches that deactivation of at least one of the cutting 
      devices (36) inherently “adjust the length of notches along the feeding direction,” 
      since the length of each notch along the feeding direction of the box blank would 
      be shorter. The length of each notch is defined by the length of a segmented notch 

       notch with three notch sections would be reduced to two notch sections. 
         
            Yamamura does not explicitly teach a fourth cutting device. It coudl also be argued that Yamamura does not explicitly teach the controller activates and deactivates the cutting devices. However, the use of more than three cutting devices in a direction of feed of a material to a cutting apparatus is old and well known in the art such as taught by Baggot. Baggot teaches a cutting apparatus including 20 (Fig. 2) including four cutting devices (50, 60; two shown and it has been stated that more stations or cutting devices could be added; paragraph 0016). Baggot also teaches that each cutting device including two wheels (5, 30; 7, 32) which are individually driven by motor 70 and controlled by a controller 72. See Figs. 2-3 in Baggot. In this case, each cutting device has a motor 70 that is individually controlled by the controller 72. It should be noted that when Yamamura’s apparatus is provided with an additional similar cutting device, as taught by Baggot, the additional cutting device would also be activated and deactivated, as desired, in the same manner as the existing cutting devices (35, 40; 36, 41, 37, 42).  It would have been obvious to one having ordinary skill in the art to provide Yamamura’s apparatus with a fourth cutting device and the controller, as taught by Baggot, in order to control by controller activation and deactivation of each individual cutting devices and also provide the cutting apparatus with a fourth cutting device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

            Regarding claim 2, Yamamura  teaches everything noted above including that the first and second wheel of each cutting device are powered by engines operated by the control unit.  See Fig. 2 and col. 13, lines 55-62 in Yamamura. 
            Regarding claim 3, Yamamura teaches everything noted above including that the cutting element is extending along a section of the first or second wheel such that the cutting is deactivated by arranging the wheel with the cutting element in a position where the cutting element is arranged facing away from the box blanks.  
            Regarding claim 4, Yamamura teaches everything noted above including that the arrangement in a first configuration is arranged to cut notches with a length along the feeding direction (D) smaller than what is appears to be a predetermined length of 20 cm, and in said first configuration the first cutting device is arranged to cut a notch in a leading edge of the box blank and the fourth cutting device is configured to cut a notch in a trailing edge of the box blank. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the first cutting device to perform notches having a predetermined length of 20 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
            Regarding claim 5, Yamamura teaches everything noted above including that the arrangement in a second configuration is arranged to cut notches with a length along the feeding direction exceeding the predetermined length, and in that in said second configuration the first and second cutting device are arranged to cut a notch 
            Regarding claim 6, Yamamura, as modified by Baggot, teaches everything noted above including that the arrangement in a third configuration the first and second cutting device are arranged to cut a notch in the leading edge of alternating box blank fed through the arrangement, and the third and fourth cutting device are configured to cut a notch in the trailing edge of alternating box blanks fed through the arrangement.  
            Regarding claim 7, Yamamura teaches everything noted above including that the control unit is arranged to control the feeding means to adapt the feeding speed of box blanks.  
             Regarding claim 8, Yamamura teaches a machine for cutting paper board sheets to form box blanks, said machine comprising: a feeding arrangement arranged to feed paper board sheets along a feeding direction (D), and at least one arrangement for cutting notches in box blanks according to claim 1.  
             Regarding claim 9, Yamamura, as modified by Baggot, teaches everything noted above including one, or more, additional arrangements according to claim 1 to cut notches substantially parallel to the feeding direction (D) separated from each other. In addition, more cutting devices (more than four cutting devices) could be considered as an additional arrangement. It could be argued that Mitsubishi in view of Baggot does not explicitly teach additional arrangement. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form one or more additional arrangements, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments
4.          Applicant’s argument that Yamamura does teach “the control unit is arranged to activate and deactivate different combinations of the first, second, third and fourth cutting device to operate the arrangement at different configurations to adjust the length of the notches along the feeding direction and/or adapt the arrangement to cut notches in box blanks of different sizes” is not persuasive.  
As stated above, Yamamura discloses, “In the slotter device of the present invention, a drive device individually rotating the slotter head is connected to the slotter head on which the slotter knife is mounted. Accordingly, since the slotter heads can be rotated individually, it is possible to easily form the communication groove having a desired length by stopping the slotter head on which an unused slotter knife is mounted.”  See col. 3, lines 51-57 in  Yamamura. Yamamura discloses that selectively at least one of the slotters (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) which is unused or desired not to be used is individually stopped or deactivated. 
         Yamamura also teaches a controller controls the individual drives. See col. 13, lines 55-62 in Yamamura. Yamamura discloses that selectively at least one of the slotters (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting 
                 In addition, Yamamura teaches that deactivation of at least one of the cutting 
      devices (36) inherently “adjust the length of notches along the feeding direction,” 
      since the length of each notch along the feeding direction of the box blank would 
      be shorter. The length of each notch is defined by the length of a segmented notch 
      formed along the length of the box blank. For example, the length of the segmented 
       notch with three notch sections would be reduced to two notch sections. 

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  June 7, 2021